DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the terms “MinION”, “GridION”, “REPLI-g”, “Superplex”, “Nanodrop”, “Qubit”, “VeriSeq”, and “MiSeq”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 5 recites the limitation "the average length of sequenced DNA fragments" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, does not refer to sequenced DNA fragments or their average lengths.
B) Claim 6 recites the limitation "the sequenced DNA fragments" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 6 depends, does not refer to sequenced DNA fragments.
C) Claims 7 and 8 are indefinite in claim 7. Claim 7 contains the trademark/trade names “MinION” and “GridION”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe DNA sequencers and, accordingly, the identification/description is indefinite.
D) Claim 12 is indefinite over the recitation of “…the breakpoint can detect a cryptic imbalance or a complex rearrangement”. “Breakpoint” is a point in a DNA sequence, therefore it is not clear how a DNA sequence can detect something else.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Fertil. Steril., vol. 108, pp. 620-27, 2017; cited in the IDS), Wang-2 et al. (Biol. Reprod., vol. 91: 37, pp. 1-8, 2014), Aoyama et al. (Reprod. Med. Biol., vol. 19, pp. 222-231, January 2020) and Hu et al. (Front. In Genetics, vol. 10: 1313, pp. 1-10, January 2020).
A) Regarding claim 1, Wang et al. teach a method for determining of determining carrier status of an embryo for a balanced chromosomal rearrangement (BCR) prior to implantation of the embryo, said method comprising: 
obtaining cells of the embryo from a trophectoderm biopsy post fertilization (Fig. 1; page 623, first paragraph); 
conducting long-read sequencing and data analysis of the DNA of the cells and the DNA of the parent carrier of BCR to detect at least one breakpoint (Fig. 1; page 621, paragraphs 7-8; page 622, first paragraph; page 623, first paragraph, where Wang et al. teach that the embryonic material was subject to NGS analysis of all 24 chromosomes as described in reference 13. Reference 13 is Wang-2 et al., which teaches sequencing of embryonic cells obtained from preimplantation embryos in order to detect copy number variation and translocations (page 2, paragraphs 3-8; page 3, second paragraph; page 5, first paragraph; Table 1)); 
preparing customized primers specific to the breakpoint (Fig. 1; page 622, second paragraph); 
employing the customized primers in a polymerase chain reaction customized to the breakpoint (cBP-PCR) to determine whether the breakpoint is indicative of BCR (Fig. 1; page 623, paragraphs 1-3); 
determining on the basis of cBP-PCR whether the embryo status is BCR carrier or BCR noncarrier (Fig. 1; page 623; page 625, paragraphs 1-3; Fig. 3; Table 1); and 
determining, on the basis of Sanger sequencing, whether the BCR carrier embryo is fully balanced (Fig. 1; page 623; page 625, paragraphs 1-3; Fig. 3; Table 1).
Regarding claim 2, Wang et al. teach obtaining trophectoderm cells according to Wang-2 et al. (page 623, first paragraph). Wang-2 et al. teach obtaining 5-8 trophectoderm cells for analysis (page 2, fifth paragraph).
Regarding claim 3, Wang et al. teach reciprocal translocations (page 623, last paragraph; page 625, second paragraph).
Regarding claim 10, Wang et al. teach Sanger sequencing (Fig. 1; page 622, second paragraph; Fig. 3).
Regarding claim 13, Wang et al. teach implantation of the embryo after determination of non-carrier status (Fig. 1; page 625, third paragraph).
Regarding claims 14 and 15, Wang et al. teach freezing the non-carrier embryo and implanting the embryo after thawing (page 625, second and third paragraph).
B) Wang et al. does not teach the timing of biopsy after fertilization.
C) Regarding claims 1 and 4, Aoyama et al. teach that the best time to obtain cells from trophectoderm biopsy is on days 5-6 (page 225, first, third and fourth paragraphs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the timing of trophectoderm biopsy as suggested by Aoyama et al. in the method of detecting translocation carrier status of Wang et al. and Wang-2 et al. The motivation to do so is provided by Aoyama et al. (page 225, fourth paragraph):
“On the other hand, from the results of our clinical study, blastocysts, which have earlier developmental speed, showed better reproductive outcomes such as clinical pregnancy and live birth rate58; meanwhile, smaller size blastocysts (<160 μm) until day 7 had little chance to achieve clinical pregnancy. We hypothesize that biologically high-potential embryos reaching full-size blastocyst until 130 hours after insemination have a higher chance to be euploidy,
similar to the report that day 7 blastocysts showed a lower euploidy rate.59,60 Finally, the timing of biopsy may be better in the developed or developing blastocyst, which have larger cell numbers. Additionally, if an embryo has an earlier developmental speed, such as developed blastocyst in day 5, favorable result may be obtained.”
	D) None of the above references teach using nanopore sequencing to detect translocation breakpoints.
	E) Regarding claim 1, Hu et al. teach detection of translocation breakpoints using GridION sequencer, followed by design of PCR primers to confirm location of the breakpoints and Sanger sequencing (page 3, paragraphs 2-5 and 8; page 4; page 5, first and second paragraph).
	Regarding claim 5, Hu et al. teach sequencing 10-20 kb fragments (page 3, third paragraph).
Regarding claim 9, Hu et al. teach determining multiple breakpoints and designing customized primers for each breakpoint (page 4, third paragraph; page 5, first paragraph).
	Regarding claim 11, Hu et al. teach breakpoints in repetitive regions (page 4, fifth paragraph; page 8, second paragraph).
	Regarding claim 12, Hu et al. teach cryptic imbalances and complex rearrangement (page 4, fourth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nanopore sequencing of Hu et al. in the method of translocation breakpoint detection in pre-implantation embryos of Wang et al., Wang-2 et al. and Aoyama et al. The motivation to do so is provided by Hu et al. (page 8, first and second paragraph):
“Currently, karyotype analysis is the most widely used technology for clinically diagnosing chromosomal translocations (Comas et al., 2010). However, karyotype analysis is a low-resolution method that cannot identify exact breakpoints, which are often required for a better understanding of how translocations impact genes and phenotypes. NGS technology enables high-resolution and high-throughput analysis (Abel and Duncavage, 2013; Schluth-Bolard et al., 2013). However, because it generates short read lengths, paired-end or mate-pair libraries with large DNA inserts (usually larger than 2 kb) are always used for SV detection, as larger DNA insert sizes have been shown to be more advantageous in terms of SV detection in complicated
DNA sequences, such as repetitive regions or large genomic rearrangements. Moreover, larger DNA insert size libraries also provide higher physical coverage with minimum sequencing
efforts than smaller insert sizes (Yao et al., 2012; Van Heesch et al., 2013). Nanopore technology yields longer reads than NGS.
In this study, reads longer than 100 kb were detected in each library, and we could obtain not only the two ends of the template generated by NGS, but also the entire DNA sequence. Thus, we believe that nanopore is a more powerful tool for translocation and other SV detection.
In this study, we analyzed genomic variations in seven patients with long-term reproductive disorders. All seven patients carried chromosomal translocations in their genomes, with six having reciprocal balanced translocations and one having an inversion. We successfully identified and sequenced every breakpoint in these seven carriers by long-read sequencing.
All 14 breakpoints identified by long-read sequencing were consistent with their corresponding karyotype results. Moreover, we found that the breakpoints in four carriers (DM17A2246, DM17A2249, DM17A2237, and DM17A2250) occurred in repetitive regions; the breakpoints in DM17A2246 were located in the LCR region, those in DM17A2249 occurred in LINE, and those in DM17A2237 and DM17A2250 occurred in Alu. This finding provides strong evidence that long-read sequencing shows flexibility in sequence preferences, even if the breakpoints appear in highly repetitive and complex regions.”
	Wang et al. stated the following (page 625, first paragraph):
	“…In contrast, MP sequencing failed to identify the two breakpoints for t(1;17)(p13;p13) and t(2;4)(p15;p12) translocations due to the presence of highly repetitive sequences in the breakpoint regions, precluding accurate mapping of the precise breakpoint sequences.”
	Therefore, one of ordinary skill in the art would have been motivated to use nanopore sequencing of long genomic fragments in order to determine translocations and other genomic abnormalities in repeat regions.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Fertil. Steril., vol. 108, pp. 620-27, 2017; cited in the IDS), Wang-2 et al. (Biol. Reprod., vol. 91: 37, pp. 1-8, 2014), Aoyama et al. (Reprod. Med. Biol., vol. 19, pp. 222-231, January 2020) and Hu et al. (Front. In Genetics, vol. 10: 1313, pp. 1-10, January 2020) as applied to claim 1 above, and further in view of Oxford Nanopore Technologies White Paper (pp. 1-16, 2017).
	A) Hu et al. teach sequenced fragments between 10 and 20 kb, but do not teach fragments of 50 kb or greater.
	B) Regarding claim 6, Oxford nanopore Technologies White Paper teaches that nanopore sequencing can process fragments up to 950 kb long and that long-read sequencing is advantageous for detection of large structural variants, such as copy number variations, duplications, translocations and inversions (pages 2-5; page 8-9).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used fragments longer than 50 kb as suggested by Oxford Nanopore Technologies White paper in the method of Wang et al., Wang-2 et al., Aoyama et al. and Hu et al. The motivation to do so is provided by the White Paper (page 3, third paragraph):
	“Most genomes contain significant amounts of repetitive DNA (e.g. transposons, satellites, gene duplications). As the short reads produced by traditional next generation sequencing (NGS) technology may not span each given repetitive region, the resulting genome assemblies can be highly fragmented6. Long-read sequencing technologies have a significant advantage here as the reads generated are more likely to span the full repetitive region, allowing the creation of accurate genome assemblies with minimal gaps (see Figure 3 and Case Study 1, page 7).”
12.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Fertil. Steril., vol. 108, pp. 620-27, 2017; cited in the IDS), Wang-2 et al. (Biol. Reprod., vol. 91: 37, pp. 1-8, 2014), Aoyama et al. (Reprod. Med. Biol., vol. 19, pp. 222-231, January 2020) and Hu et al. (Front. In Genetics, vol. 10: 1313, pp. 1-10, January 2020) as applied to claim 1 above, and further in view of Magi et al. (Bioinformatics, vol. 35, pp. 4213-4221, 2019).
	A) Regarding claim 7, Hu et al. teach nanopore sequencing using GridION X5 instrument (page 3, third paragraph).
	Regarding claim 8, Hu et al. teach performing analysis of copy number variations (CNVs) (page 3, 7th paragraph; page 6, second paragraph).
	B) Hu et al. do not teach performing sequencing runs for up to 48 hours.
	C) Regarding claim 7, Magi et al. teach detection of CNVs from nanopore sequencing instrument runs lasting up to 48 hours (Abstract; page 4124, paragraphs 7-8; page 4215, sixth paragraph; Table 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used data from different time runs of the nanopore sequencers as suggested by Magi et al. in the method of Wang et al., Wang-2 et al., Aoyama et al. and Hu et al. The motivation to do so is provided by Magi et al. (page 4220, last two paragraphs):
	“To show the power and versatility of Nano-GLADIATOR to detect CNAs from nanopore WGS data, we used it in ‘Off-line’ mode to analyze an ultra-low throughput publicly available cancer dataset and in ‘On-line’ mode on the real-time analysis of six MinION runs on hematological malignancies samples. The results obtained by these analyses clearly demonstrate that the algorithms at the base of our tool outperform other state-of-the-arts methods in terms Fmeasure in the detection of altered genomic regions. Moreover, the ‘On-line’ modality of Nano-GLADIATOR is capable to resolve complex chromosomal rearrangements with data generated in the very first hours of the sequencing process and without the need of matched normal sample.
These results, combined with rapid library preparation kits that allow to obtain ready to sequence genomic DNA in <10 min, are going to revolutionize the turnaround times for the diagnostic use of molecular karyotype. In the near future, with the advent of novel Flongle adapter https://nanoporetech.com/products/flongle and the improvement of flow-cells throughput it will be possible to perform low-cost and high resolution molecular karyotype within an hour
from sample extraction, allowing nanopore sequencing to be exploited for ultra-fast precision oncology applications and noninvasive/invasive prenatal diagnosis. At present, we are improving
the ‘On-line’ modality of Nano-GLADIATOR to analyze multiple nanopore experiments simultaneously on the GridION device for the real-time detection of somatic CNAs (paired mode).”
13.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 21, 2022